MEMORANDUM ***
Carlos Alfredo Samaniego-Correa appeals the sentence imposed following his guilty plea to a single count of unlawful reentry of a deported alien in violation of 8 U.S.C. § 1326(a) and § 1326(b).
Samaniego-Correa argues that the since the presentence report failed to specify the statutory reference for the aggravating felony for which he was previously convicted, it could not properly be used to enhance his sentence. At sentencing, however, Samaniego-Correa did not object to the presentence report or to the court’s finding that he had committed an aggravated felony. We therefore review for plain error.1
We cannot reverse for plain error absent a showing of prejudice2 and Samaniego has never suggested that he *898was prejudiced by the pre-sentence report. It is clear that under Nevada law the only two possible felonies were both crimes of violence, even if the precise statute was not cited in the presentence report.3
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See United States v. Keys, 67 F.3d 801, 812 (9th Cir. 1995) rev’d en banc, 95 F.3d 874 (9th Cir.1996), rev’d, 520 U.S. 1226, 117 S.Ct. 1816, 137 L.Ed.2d 1025 (1997), reinstated in relevant part, 143 F.3d 479, 480 (9th Cir. 1998).


. See United States v. Potter, 895 F.2d 1231, 1238 (9th Cir.) cert, denied, 497 U.S. 1008, 110 S.Ct. 3247, 111 L.Ed.2d 757 (1990).


. NRS §§ 202.285, 202.287.